PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CREWS et al.
Application No. 16/224,088
Filed: 18 Dec 2018
For: Compounds & Methods for the Enhanced Degradation of Targeted Proteins & Other Polypeptides by an E3 Ubiquitin Ligase
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on applicants’ paper entitled “RENEWED PETITION UNDER 37 C.F.R. § 1.183,” filed February 3, 2021, requesting waiver of the prior art requirement in 37 CFR 1.321(d).  

For the reasons set forth below, the renewed petition under 37 CFR 1.183 is GRANTED.


RELEVANT STATUTE AND REGULATIONS

Pre-AIA  35 U.S.C. 103(c) provides:

	(1) Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.

	(2)    For purposes of this subsection, subject matter developed by another person and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person if—

	(A)    the claimed invention was made by or on behalf of parties to a joint research agreement that was in effect on or before the date the claimed invention was made;

	(B)    the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(C)    the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	(3)    For purposes of paragraph (2), the term “joint research agreement” means a written contract, grant, or cooperative agreement entered into by two or more persons or entities for the performance of experimental, developmental, or research work in the field of the claimed invention.

37 CFR 1.71(g) provides:

	(1) The specification may disclose or be amended to disclose the names of the
parties to a joint research agreement as defined in § 1.9(e). 
	(2) An amendment under paragraph (g)(1) of this section must be accompanied by the processing fee set forth in § 1.17(i) if not filed within one of the following time periods: (i) Within three months of the filing date of a national application; (ii) Within three months of the date of entry of the national stage as set forth in § 1.491 in an international application; (iii) Before the mailing of a first Office action on the merits; or (iv) Before the mailing of a first Office action after the filing of a request for continued examination under § 1.114.
*****

37 CFR 1.104(c)(5)(ii) provides:

	Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect prior to March 16, 2013, and a claimed invention in an application pending on or after December 10, 2004, or in any patent granted on or after December 10, 2004, will be treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior to March 16, 2013, if:

	(A)    The applicant or patent owner provides a statement to the effect that the subject matter and the claimed invention were made by or on behalf of the parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), which was in effect on or before the date the claimed invention was made, and that the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	
37 CFR 1.321(d) provides:

	A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

	(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;

	(2)    Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;

	(3)    Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.
	
37 CFR 1.183 provides:

	In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the petition under 37 CFR 1.183 filed on June 22, 2020, Applicants requested waiver of the prior art requirement in 37 CFR 1.321(d) in order for the June 22, 2020 terminal disclaimer based on a joint research agreement (“JRA”) that disclaimed over U.S. Patent Nos. 9,938,264, 10,071,164, 9,993,514, and 9,988,376 (collectively, “the JRA patents”) to be entered. 

The June 22, 2020 petition under 37 CFR 1.183 was dismissed on January 15, 2021 because the June 22, 2020 terminal disclaimer did not comply with 37 CFR 1.321(d) because the terminal disclaimer was not filed by the applicants of record. 

On January 19, 2021, Applicants filed a request under 37 CFR 1.46(c)(1) and a corrected application data sheet to correct the name of one of the applicants. On February 2, 2021, the Office mailed a corrected filing receipt changing the applicants from: 

Yale University
GlaxoSmithKline Intellectual Property Developments Limited
Cambridge Enterprise Limited University of Cambridge

to

Yale University
GlaxoSmithKline Intellectual Property Development Limited
Cambridge Enterprise Limited University of Cambridge

On February 3, 2021, applicant filed the present renewed petition under 37 CFR 1.183 and a terminal disclaimer over the JRA patents, executed by an attorney of record, Denis Ostrovsky.1

To support the request for waiver of the prior art requirement in the rule, applicant asserted the following on pages 3-4 of the February 3, 2021 renewed petition under 37 CFR 1.183): 

According to 37 C.F.R. § 1.321 (d), “[a] terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as resulting from activities undertaken within the scope of a joint research agreement.. .” (emphasis added). Thus, to file a terminal disclaimer over patents that resulted from activities undertaken within the scope of a joint research agreement, the patents must be disqualified as prior art. (See 37 C.F.R. 
§ 1.321 (d)).

For purposes of a terminal disclaimer, the above-captioned application has an effective U.S. filing date of July 11, 2014. This filing date is before the filing date of any of the JRA patents. Accordingly, the JRA patents are not, and can never be, prior art to the above-captioned application. Therefore, if the prior art requirement of 37 C.F.R. § 1.321 (d) is not suspended or waived with respect to the JRA patents, the above-captioned application cannot issue as a patent because a valid and allowable terminal disclaimer can never be filed.

Applicant believes this situation is extraordinary because there is no way to make non-prior art into prior art that can be disclaimed under 37 C.F.R. § 1.321 (d). Otherwise allowable claims cannot issue if this terminal disclaimer over the JRA patents is the only outstanding impediment. Indeed, if “the applicant is entitled to a patent under the law, the Director shall issue a patent therefor. “ (35 U.S.C. § 131). The Director cannot issue a patent as he must under the law, if Applicants, as a result of the impossibility of turning non-prior art into prior art, cannot comply with nonstatutory requirements set forth by the USPTO.

For the reasons outlined above and in the interest of justice, Applicants respectfully petition for suspension or waiver of the prior art requirements of 37 C.F.R. § 1.321(d) with respect to the JRA patents.

Applicants’ renewed petition under 37 CFR 1.183 has been fully considered.

As an initial matter, the USPTO’s procedures instruct examiners to apply nonstatutory (NSDP) rejections if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the reference patent/application is subject to a joint research agreement (JRA) and is treated as commonly owned for purposes of double patenting analysis (see MPEP §§ 2146.03, 804, and 804.03). As a result of these procedures, an NSDP rejection may be applied in a pending application or patent under reexamination whether or not the reference application/patent, whose claims are the basis for the NSDP rejection, is available as prior art for purposes of anticipation or obviousness. The USPTO’s procedures are consistent with how the courts have applied NSDP rejections, but results in NSDP rejections in which the filing of a terminal disclaimer under 37 CFR 1.321(d) cannot obviate the NSDP rejections in certain circumstances when the reference patent/application and claimed invention are subject to a JRA.

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where the JRA meets the statutory requirements to be deemed commonly owned or subject to an obligation of assignment to the same person pursuant to pre-AIA  35 U.S.C. 103(c), but the reference patent/application is not prior art that may be disqualified under pre-AIA  35 U.S.C. 103(c)(1) (prior art disqualification implemented in 37 CFR 1.104(c)(5)(ii) and required by 37 CFR 1.321(d)). This is the situation for which the instant petition was filed. 

A review of the record reveals that the terminal disclaimer based on a JRA filed on February 3, 2021 meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(5)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement in accordance with 37 CFR 1.104(c)(5)(ii) by:
(1) Submitting a statement on November 22, 2020 that the claimed invention in the instant application and the claimed invention(s) in the references were subject to a JRA, that the JRA was in effect on or before the date the claimed invention of the instant application was made, and the claimed invention of the instant application was made as a result of activities undertaken within the scope of the JRA, and
(2) Amending the specification on June 22, 2020 to name the parties to the JRA.2 
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the references being disclaimed over in the February 3, 2021 terminal disclaimer be prior art that is disqualified as set forth in 37 CFR 1.104(c)(5)(ii) in order for applicant to be able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting rejections based on these references. 

Accordingly, the February 3, 2021 renewed petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the references being disclaimed over in the terminal disclaimer filed on February 3, 2021 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii) is granted. 


CONCLUSION

1.    The February 3, 2021 renewed petition under 37 CFR 1.183 is granted. 

2.    The February 3, 2021 terminal disclaimer will be forwarded to the paralegal staff for processing.

3.    Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/Shirene Willis Brantley/
Attorney Advisor, OPET





    
        
            
    

    
        1 The February 3, 2021 terminal disclaimer was accompanied by a $170 terminal disclaimer fee. The amount of $160 is refundable as a fee paid in excess of the $10 fee that was required for the terminal disclaimer filed on February 3, 2021 (fee increase of $10 for the terminal disclaimer fee was effective October 2, 2020), because Applicants already paid the$160 terminal disclaimer fee on June 22, 2020 that disclaimed over the same references. The USPTO will not refund a credit card payment to a deposit account. Please submit a request for refund in the amount of $160 and authorize the USPTO to refund the $160 amount to petitioner’s credit card.
        2 The $140 fee as set forth in 37 CFR 1.17(i) as required by 37 CFR 1.71(g)(2) for the amendment to the specification under 37 CFR 1.71(g)(1) to disclose the names of the parties to the JRA was paid on June 22, 2020.